MEMORANDUM DECISION
                                                                         Feb 20 2015, 9:50 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Lawrence D. Newman                                        Gregory F. Zoeller
      Newman & Newman, P.C.                                     Attorney General of Indiana
      Noblesville, Indiana
                                                                Christina D. Pace
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Danny Lewis,                                             February 20, 2015

      Appellant-Defendant,                                     Court of Appeals Cause No.
                                                               29A04-1409-CR-440
              v.                                               Appeal from the Hamilton County
                                                               Superior Court
                                                               The Honorable William J. Hughes
      State of Indiana,                                        Cause No. 29D03-1401-CM-377
      Appellee-Plaintiff




      Bailey, Judge.



                                            Case Summary
[1]   Danny Lewis (“Lewis”) was convicted after a bench trial of one count of

      Invasion of Privacy, as a Class A misdemeanor. He now appeals, raising for

      Court of Appeals of Indiana | Memorandum Decision 29A04-1409-CR-440 | February 20, 2015   Page 1 of 7
      our review one issue: whether there was sufficient evidence to support his

      conviction.


[2]   We affirm.



                            Facts and Procedural History
[3]   On January 13, 2012, in Cause Number 29D03-1104-FB-006367 (“Cause

      6367”), Lewis was convicted of one count of Child Molesting. Part of Lewis’s

      sentence was suspended to probation.


[4]   Included among the terms of his probation was the requirement that Lewis

      comply with a no-contact order as to H.E., his victim in the Child Molesting

      case. (Exs. 1 & 2.) The order provided, in relevant part, that Lewis could have

      no contact with H.E. “in person, by telephone or letter, through an

      intermediary, or in any other way, directly or indirectly, except through an

      attorney of record” during his probation. (Ex. 2.) In addition, a separate no-

      contact order was entered when Lewis was sentenced, which proscribed contact

      with H.E. during the period of Lewis’s executed sentence in the Department of

      Correction. (App’x at 11-12.) Lewis was present at the sentencing hearing

      where these requirements were imposed, and signed and initialed an Order of

      Probation that included reference to the no-contact order during the term of

      probation. (Ex. 3.)




      Court of Appeals of Indiana | Memorandum Decision 29A04-1409-CR-440 | February 20, 2015   Page 2 of 7
[5]    On December 20, 2013, Lewis sent mail to H.E. and her mother (“Mother”).

       The envelope was addressed to both H.E. and Mother. The envelope included

       two Christmas cards, one for H.E., and one for Mother. (Ex. 4; Tr. at 8.)


[6]    The card addressed to H.E. had “Winnie the Pooh” art and was addressed to

       “Pooh,” which was Lewis’s nickname for H.E. The card read, “When we pray

       for what is God’s will, we can be confident that God will hear our prayers. My

       prayers are with you daily.” (Ex. 5.)


[7]    When the envelope arrived at Mother and H.E.’s home, Mother opened the

       envelope. She did not give the card to H.E. Mother did, however, tell H.E.

       that the card had come and who had sent it. H.E. “had no interest in seeing it.”

       (Tr. at 9.)


[8]    On January 15, 2014, the State charged Lewis with Invasion of Privacy. A

       bench trial was conducted on August 21, 2014, at the conclusion of which the

       court found Lewis guilty as charged, entered a judgment of conviction against

       him, and sentenced him to one year imprisonment to run consecutively to the

       sentence in Cause 6367.


[9]    This appeal ensued.



                                  Discussion and Decision
[10]   In his appeal, Lewis contends that there was not sufficient evidence to sustain

       his conviction for Invasion of Privacy, as charged. Our standard of review in

       such cases is well settled. We consider only the probative evidence and
       Court of Appeals of Indiana | Memorandum Decision 29A04-1409-CR-440 | February 20, 2015   Page 3 of 7
       reasonable inferences supporting the bench trial. Drane v. State, 867 N.E.2d

       144, 146 (Ind. 2007). We do not assess the credibility of witnesses or reweigh

       evidence. Id. We will affirm the conviction unless “no reasonable fact-finder

       could find the elements of the crime proven beyond a reasonable doubt.” Id.

       (quoting Jenkins v. State, 726 N.E.2d 268, 270 (Ind. 2000)). “The evidence is

       sufficient if an inference may reasonably be drawn from it to support the

       verdict.” Id. (quoting Pickens v. State, 751 N.E.2d 331, 334 (Ind. Ct. App.

       2001)).


[11]   To convict Lewis of Invasion of Privacy, as a Class A misdemeanor, the State

       was required to prove beyond a reasonable doubt that Lewis knowingly violated

       a no-contact order issued under Indiana Code section 35-38-1-30, which order

       prohibited him from direct or indirect contact with H.E. during his

       imprisonment.1 See I.C. § 35-46-1-15.1(13); App’x at 8.


[12]   In his appeal, Lewis concedes that as a condition of his executed sentence, he

       was subject to a no-contact order as to H.E., which order was issued under

       Indiana Code section 35-38-1-30. Lewis also concedes that he mailed the two

       cards to H.E. and Mother. Lewis’s sole contention is that the evidence




       1
         Indiana Code section 35-38-1-30 provides that a court may, as a condition of an executed sentence, require
       a person to refrain from direct or indirect contact with an individual.

       Court of Appeals of Indiana | Memorandum Decision 29A04-1409-CR-440 | February 20, 2015           Page 4 of 7
       presented at trial was insufficient to sustain his conviction because the

       testimony presented at trial was that Mother received the cards, told H.E. about

       the card Lewis had addressed to “Pooh,” but did not give H.E. the card. This,

       Lewis contends, amounts to a failure of proof that he contacted H.E. either

       directly or indirectly.


[13]   In support of his position, Lewis directs our attention to this Court’s prior

       decision in Huber v. State, 805 N.E.2d 887 (Ind. Ct. App 2004). In that case,

       Huber was convicted after a jury trial of Invasion of Privacy as to his ex-wife,

       who had obtained a protective order precluding him from contacting her either

       directly or indirectly. Id. at 891-92. Huber had repeatedly contacted a domestic

       violence advocate with whom Huber’s ex-wife had been working, and on many

       of these occasions demanded that the advocate convey questions and messages

       to his ex-wife on his behalf. The advocate did not convey any of Huber’s

       communications, and repeatedly told Huber that she could not and would not

       do so. Id. at 892. Based upon this evidence, the Huber Court reversed Huber’s

       conviction for Invasion of Privacy, but affirmed a conviction for Intimidation as

       to the victim advocate. Id.


[14]   The present case is readily distinguished from Huber. Lewis argues that he “did

       not even request that the Christmas card be given to [H.E.]” and that because

       the card was not given to H.E., “any attempt to contact [her] indirectly … was

       incomplete.” (Appellant’s Br. at 9-10.) Yet Mother testified that Lewis’s card

       was made known to H.E. And, contrary to Lewis’s insistence that he did not

       request the card be given to H.E., Lewis’s envelope was addressed to both

       Court of Appeals of Indiana | Memorandum Decision 29A04-1409-CR-440 | February 20, 2015   Page 5 of 7
       Mother and H.E. Unlike in Huber, an indirect form of contact was addressed to

       H.E. and was achieved. Thus, we cannot conclude there was insufficient

       evidence to sustain the trial court’s judgment.


[15]   We note here that the State did not present as an exhibit at trial the no-contact

       order issued as a condition of Lewis’s executed sentence. Rather, the State

       introduced into evidence the no-contact order issued as a condition of Lewis’s

       probation. Lewis’s probation had not yet fully commenced because at the time

       of the instant offense, Lewis was incarcerated and sent the envelope to H.E.

       from prison. The existence of a no-contact order related to Lewis’s executed

       sentence precludes reversal of the judgment in this case.


[16]   There are two statutes that afford authority to the trial courts to impose no-

       contact orders as to victims of criminal offense. The statute at issue in this case

       authorizes such orders during the executed prison sentences of defendants, see

       I.C. § 35-38-1-30, but the State introduced documents related to the terms of

       Lewis’s probation imposed under Section 35-38-2-2.3. Thus, as Judge Robb

       observed in a concurrence in another case before this court, there may be

       distinctions between executed and probationary periods and the applicability of

       no-contact orders during those periods that bear upon the outcomes of future

       cases. Howe v. State, No. 12A02-1405-CR-320, slip op. at 14-17 (Ind. Ct. App.

       Jan. 30, 2015) (Robb, J., concurring in result). We mention this matter to

       remind the State that while there was no effect upon Lewis’s conviction, such

       may not be the case in other appeals.



       Court of Appeals of Indiana | Memorandum Decision 29A04-1409-CR-440 | February 20, 2015   Page 6 of 7
[17]   Because we conclude there was sufficient evidence to sustain Lewis’s

       conviction, we accordingly affirm the judgment against him.


[18]   Affirmed.


       Robb, J., concurs.


       Brown, J., concurs in result.




       Court of Appeals of Indiana | Memorandum Decision 29A04-1409-CR-440 | February 20, 2015   Page 7 of 7